Title: To Benjamin Franklin from John Walkar, 19 February 1779
From: Walkar, John
To: Franklin, Benjamin


Hon’d Sir
Panbeaffe fabuary the 19 Day D 1779
May it pleas your honner to take pity of a Misfortinate amarican. Now in the first place I Will give you an acounpt of my behaveour in the Amarican war. I was bourn in filidelfa goverment & in the towne of Lankinter & att the age of 23 in the mounth of June 1775 I inlisted my self in the Regiment of Colonel Domson & Company of Cap’t Roes in which I had Several ingagements with the enemies & in the mounth of october foloing general wasington gave out orders for six of our regiment to turne out volonteers to go on bord of a priveteer that lay in harber of plemouth att that time nam’d the wasington Commanded by Captain martaindell & I redy to Sarve the Congress by Sea & land I turnd out volontirily to go on bord of the above said vessel to go a Cruse in the mounth of november foloing att which time we Sat Sail to Crues & we tuock two prisses but after wards we mete with two ships the Lively & foy one of 20 guns & the other of 36 Ditto that toock us & brought us in to Boston whair we stade Eight days & then was Sent home to England in the friget daughter & when we got home to England our Captain patitiand to the Cort that his men ware willing to serve S: M. volontirily which was falce & by that he was Sent home to amarica again & I was put on bord of the royal oak & frome thence on bord of the ousstrige & was sent awy to the west Enges whair we Stade about a year & then we Came home again & was put on bord of the Cournwill whair I made my ascape for they gave me liberty to go a Shore for two days & I no soner was a Shore but I betoock to my Self to my heals & Came to dover whair I found a Smiglin bote & Came in her to Dunkark in france & thair I Stade 22 Days awating for a vessel to git home again but I Counld find none att that time for thair was none in the harber & now Seeing my Self naked for I had nither Shirts Stockens nor Shoes & but one three liver peace in my pokit and I Entred my Complants to the agant mister Coffin & he would not Suply me with necisaries & seing no likelyhoud of giting a vessel & Seing myself Start naked I sat out to Come to pares to see your honner but when I got as far as battune my mony was Spent & to beg I Could not for I Could not Speak french & theair I found recruters which inlested me for the regiment of Barwick and Company of odwier now liing in garison att panbeaffe in britana which I did with teers in my eyes for I Could not do no better for poverty made do it which i hope your honner will excuse me for it & if your honner will try & git me of frome hear & Send me home to my family again I will Sware a Legan to be faithfull & sarve the Congress untill the Day of my Deth.
I Rest your most afectianate and Humble Sarvant
John Walkar
 
Addressed: A / Monsiau monsieur Franklin / Enbasedour Des Amaricans / a Paris au a varsaille / Ci to Ci to
Notations in different hands: Walker. feby. 19. 1779. / Painbœuf. feb. 19. 1779 John Walkar a soldier of Pennsylvania, after having been three years in the Service of the U.S. was taken by the English & brought in England. He made his escape & went to Dunkerque. M. Coffin would not afford him any Aid. He resolv’d to come to Paris; but having no Money & unable to speak french, he was stopt & enlisten’d in the Regimt. de Berwick. He desires to be sent home./.
